           Case 3:20-cv-00402-MMD-WGC Document 29 Filed 01/04/21 Page 1 of 4




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA

 7
      JOHN STEVEN OLAUSEN,                                 Case No.: 3:20-cv-00402-MMD-WGC
 8
             Plaintiff,                                                   ORDER
 9
      v.                                                              Re: ECF No. 22
10
   SECOND JUDICIAL DISTRICT COURT
11 OF THE STATE OF NEVADA IN AND
   FOR THE COUNTY OF WASHOE, et al.,
12
        Defendants.
13

14
            Before the court is Plaintiff’s “Emergency Motion for Appointment of Counsel” (ECF No.
15
     22). Plaintiff bases his motion on the fact that (1) he is unable to afford counsel, and (2) the
16
     substantive issues and procedural matters in this case are too complex for Plaintiff’s
17
     comprehension and abilities. (Id. at 2.)
18
            While any pro se inmate such as Mr. Olausen would likely benefit from services of counsel,
19
     that is not the standard this court must employ in determining whether counsel should be appointed.
20
     Wood v. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir. 1990).
21
     ///
22
     ///
23
           Case 3:20-cv-00402-MMD-WGC Document 29 Filed 01/04/21 Page 2 of 4




 1          A litigant in a civil rights action does not have a Sixth Amendment right to appointed

 2 counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The United States Supreme

 3 Court has generally stated that although Congress provided relief for violation of one’s civil rights

 4 under 42 U.S.C. § 1983, the right to access to the courts is only a right to bring complaints to

 5 federal court and not a right to discover such claims or even to litigate them effectively once filed

 6 with a court. Lewis v. Casey, 518 U.S. 343, 354-355 (1996).

 7          In very limited circumstances, federal courts are empowered to request an attorney to

 8 represent an indigent civil litigant. The circumstances in which a court will grant such a request,

 9 however, are exceedingly rare, and the court will grant the request under only extraordinary

10 circumstances. United States v. 30.64 Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986);

11 Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

12          A finding of such exceptional or extraordinary circumstances requires that the court

13 evaluate both the likelihood of Plaintiff’s success on the merits and the pro se litigant's ability to

14 articulate his claims in light of the complexity of the legal issues involved. Neither factor is

15 controlling; both must be viewed together in making the finding. Terrell v. Brewer, 935 F.2d 1015,

16 1017 (9th Cir. 1991), citing Wilborn, supra, 789 F.2d at 1331. Thus far, Plaintiff has been able to

17 successfully articulate his claims by filing a complaint (ECF No. 8), a first amended complaint

18 (ECF No. 16), three (3) motions for preliminary injunction (ECF Nos. 7, 20 and 25), three (3)

19 motions for temporary restraining order (ECF Nos. 6, 19 and 24), two (2) motions for emergency

20 declaratory judgment (ECF Nos. 4 and 17), and a motion for appointment of counsel (ECF No.

21 22).

22 / / /

23
                                                     2
           Case 3:20-cv-00402-MMD-WGC Document 29 Filed 01/04/21 Page 3 of 4




 1          In the matter of a case's complexity, the Ninth Circuit in Wilborn noted that:

 2                        If all that was required to establish successfully the
                          complexity of the relevant issues was a demonstration of
 3                        the need for development of further facts, practically all
                          cases would involve complex legal issues. Thus,
 4                        although Wilborn may have found it difficult to
                          articulate his claims pro se, he has neither demonstrated
 5                        a likelihood of success on the merits nor shown that the
                          complexity of the issues involved was sufficient to
 6                        require designation of counsel.
            The Ninth Circuit therefore affirmed the District Court's exercise of discretion in denying
 7
     the request for appointment of counsel because the Plaintiff failed to establish the case was
 8
     complex as to facts or law. 789 F.2d at 1331.
 9
            The substantive claims involved in this action while lengthy are not unduly complex.
10
     Plaintiff filed his First Amended Complaint against the Second Judicial District Court of Nevada
11
     in Washoe County, the Clerk of Court Jacqueline Bryant, the Washoe County Public Defender,
12
     Appointed Conflict Administrator Cotter Conway, and employees of the Conflict Administrator,
13
     Richard F. Cornell, and Lynn Beggs. (ECF No. 16.) Plaintiff asserts that Defendants collectively
14
     violated his First, Fifth, Sixth, and Fourteenth Amendment rights under the United States
15
     Constitution by denying him access to the courts and his right to qualified counsel at his sentencing
16
     re-hearing. (Id. at 3-4.) These claims are not so complex that counsel needs to be appointed to
17
     prosecute them.
18
            Similarly, with respect to the Terrell factors, Plaintiff has failed to convince the court of
19
     the likelihood of success on the merits of his claims. Plaintiff has not provided any evidence, nor
20
     has he made any argument in his motion for appointment of counsel, showing that he is likely to
21
     prevail on the merits of his claim.
22

23
                                                      3
        Case 3:20-cv-00402-MMD-WGC Document 29 Filed 01/04/21 Page 4 of 4




 1        In the exercise of the court's discretion, it DENIES Plaintiff’s “Emergency Motion for

 2 Appointment of Counsel” (ECF No. 22). Plaintiff’s First Amended Complaint remains in line for

 3 screening. 28 U.S.C. §1915(A).

 4        IT IS SO ORDERED.

 5        Dated: January 4, 2021.

 6                                              _________________________________
                                                WILLIAM G. COBB
 7                                               UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                 4
